

116 S2096 : To amend title 38, United States Code, to authorize States and tribal organizations that receive grants from the National Cemetery Administration for establishment, expansion, or improvement of a veterans' cemeteries to use amounts of such grants for State and tribal organization cemetery personnel to train at the training center of the National Cemetery Administration, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 2096IN THE HOUSE OF REPRESENTATIVESDecember 23, 2019Referred to the Committee on Veterans' AffairsAN ACTTo amend title 38, United States Code, to authorize States and tribal organizations that receive
			 grants from the National Cemetery Administration for establishment,
			 expansion, or improvement of a veterans' cemeteries to use amounts of such
			 grants for State and tribal organization cemetery personnel to train at
			 the training center of the National Cemetery Administration, and for other
			 purposes.
	
 1.Training of State veterans cemetery personnel by National Cemetery AdministrationSection 2408 of title 38, United States Code, is amended— (1)in subsection (b)(1)—
 (A)in subparagraph (A)— (i)by striking and (ii) the cost and inserting (ii) the cost; and
 (ii)by inserting ; and (iii) training costs, including travel expenses, associated with attendance at training provided by the National Cemetery Administration before the semicolon; and
 (B)in subparagraph (B)— (i)by striking and (ii) the cost and inserting (ii) the cost; and
 (ii)by inserting ; and (iii) training costs, including travel expenses, associated with attendance at training provided by the National Cemetery Administration before the period;
 (2)by redesignating subsections (c) through (f) as subsections (d) through (g), respectively; and (3)by inserting after subsection (b) the following new subsection (c):
				
 (c)A grant under this section for a purpose described in subparagraph (A) or (B) of subsection (a)(1) may be used, solely or in part, for training costs, including travel expenses, associated with attendance at training provided by the National Cemetery Administration..Passed the Senate December 19, 2019.Julie E. Adams,Secretary